FILED
                                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                       Tenth Circuit

                             FOR THE TENTH CIRCUIT                       September 4, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 BRIAN DALE GROOM,

       Plaintiff - Appellant,

 v.                                                        No. 17-3260
                                                  (D.C. No. 6:16-CV-01387-JWL)
 COMMISSIONER, SSA,                                          (D. Kan.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, PHILLIPS, and McHUGH, Circuit Judges.
                 _________________________________



      Brian Groom appeals the district court’s order affirming the Commissioner’s

decision to deny his application for disability insurance benefits and supplemental

security income. Exercising jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C.

§ 405(g), we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
I. Background

      Mr. Groom applied for benefits based on his degenerative disc disease,

obesity, asthma, and carpal tunnel syndrome. After his claims were denied initially

and upon reconsideration, he requested a hearing. An administrative law judge (ALJ)

granted a hearing, at which Mr. Groom was represented by counsel. The ALJ

concluded Mr. Groom was not disabled because he was able to perform his past

relevant work as a sales clerk. The Appeals Council denied review, so the ALJ’s

decision is the Commissioner’s final decision in this case. See 20 C.F.R. § 404.981.

      Mr. Groom then appealed to the district court, where he was represented by

new counsel. He argued that the ALJ failed to include the limitations stated in a

consultation report by Dr. Berg when it assessed his residual functional capacity.

Dr. Berg’s report states that Mr. Groom could perform simple work and meet the

demands of superficial interpersonal interactions. Mr. Groom argued that the report

should be read as stating the full extent of his capabilities and that the ALJ failed to

account for its limitations. But the district court found that the record supported the

ALJ’s determination that the report simply stated some, but not all, of Mr. Groom’s

capabilities, without setting forth specific limitations. The court explained:

      [Mr. Groom’s] argument that ‘the plain language reading of Dr. Berg’s
      opinion supports that Mr. Groom retained the capacity for only simple
      work’ is an argument in favor of his characterization of Dr. Berg’s
      opinion. However, Dr. Berg did not so limit [Mr. Groom]. As the
      Commissioner suggests, Dr. Berg opined that [Mr. Groom] is clearly
      able to perform simple work and to meet the demands of superficial
      interpersonal interactions, he did not opine that was the most that
      [Mr. Groom] could do. In fact, a fair reading of Dr. Berg’s report
      suggests that [Mr. Groom] would be able to do much more.
2
Rawle at 488-89 (brackets omitted). Noting that the ALJ’s interpretation of the report

was supported by evidence in the record, the district court affirmed.

      Mr. Groom is proceeding pro se in this appeal, so we liberally construe his

pleadings. See Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016). In his

opening brief, he lists thirteen alleged errors by the ALJ, but only one of his

arguments was made before the district court.

II. Analysis

      As a threshold matter, we do not consider arguments that were not presented to

the district court unless compelling reasons require us to excuse the forfeiture.

Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016). Mr. Groom contends

without support that his new allegations of error “were not discoverable and could

not have been raised at the district level,” Aplt. Opening Br. at 20, but he has not

alleged circumstances which would compel us to address arguments he did not make

in the district court. Accordingly, those arguments are forfeited. See Allman,
813 F.3d at 1330.

      With respect to arguments that are preserved, we review the ALJ’s decision to

determine whether its factual findings are supported by substantial evidence and

whether it applied the correct legal standards. Lax v. Astrue, 489 F.3d 1080, 1084

(10th Cir. 2007). “Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Id. (internal quotation

marks omitted). “In conducting our review, we may neither reweigh the evidence nor


                                           3
substitute our judgment for that of the Commissioner.” Qualls v. Apfel, 206 F.3d
1368, 1371 (10th Cir. 2000).

      In determining Mr. Groom was not disabled, the ALJ applied the familiar

five-step process from our case law. See Lax, 489 F.3d at 1084 (describing the

five-step evaluation process). The claimant bears the burden of establishing a prima

facie case of disability in the first four steps. Id. The ALJ determined Mr. Groom

was not disabled at step four.

      Mr. Groom argues the ALJ did not give enough weight to his impairments in

assessing his residual functional capacity and cites Dr. Berg’s assessment that

Mr. Groom “ha[d] become tense, irritable and preoccupied with his pain for the past

several years.” R. at 416. However, our role is not to reweigh the evidence

presented to the ALJ. See Qualls, 206 F.3d at 1371. The ALJ’s interpretation of

Dr. Berg’s report was reasonable and supported by evidence in the record. Nothing

in the report contradicts the ALJ’s assessment of Mr. Groom’s residual functional

capacity, and Mr. Groom points to no evidence contradicting the ALJ’s determination

that Mr. Groom’s mental impairment was not severe. Although Mr. Groom argues

the report must be interpreted as imposing limitations on his capabilities, “[t]he

substantial-evidence standard does not allow us to displace the [ALJ’s] choice

between two fairly conflicting views,” Lax, 489 F.3d at 1088 (internal quotation

marks omitted).




                                           4
III. Conclusion

      Finding no reversible error in the denial of Mr. Groom’s claims, we affirm the

district court’s judgment. We deny Mr. Groom’s motion to supplement the record on

appeal.


                                          Entered for the Court


                                          Carolyn B. McHugh
                                          Circuit Judge




                                         5